                                                                                            JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. LA CV20-09062 JAK                                       Date May 7, 2021

Title: Laura Homar v. Additive Manufacturing Technologies, Inc.

Present: The Honorable John A. Kronstadt, U.S. District Court Judge




                  T. Jackson                                          Not Reported
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Cathryn Fund                                       Guillermo Tello
Eden Kalderon                                      Claire Morton
Joseph Lovretovich




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 04/21/2021
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                       days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer       TJ




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
